OFFICE   OF THE ATTORNEY   GENERAL   OF   TEXAS
                    AUFTIN
f&l.   kllllxm   C. ww4um4.    Page    8



       ha6 prtt6OribtbdWhat t6 kiWWZt lie th6 cOl.WWl-
       flcn rem ror the varmlll   kinds or wEpunk*s,
       and th6    %36rtl Of 166lW8M6       &?lm1i66iOndi   O?
       thir 8tate has. adopted thts tom           fer rapart-
       irlgpurposuil.       ,:
            "me Aotuup ~9 $I%0 bur4 or InuuraAoe
       Comlse:oners' Or 'thla'8teOu has for several
       ysam been a rambar or the ColaPittsa ?NJ n2.EUlkS
       of the Rational &mmlattosl         b? Iaauranoe Cam-
       mi5lrioncrrs. It Is this Cconlttua whioh pro-
       5Otib46 the rUrnUtd     f&fita!tWh  ltO5ZJd Cd ZQ6ke6i
       euah ahangs a6 are aeas66ary to fseet          the x0-
       quirsaenW~ oi'ths bualn666 and. of the aherega
       i,~~,.nl;~tithe variouis WUte6 a6 they aTo ap-
                . 3&16 %4fSIitttrS, WhiQh IS COZL~O-4
       of the ACtUUldell     O? ilft66n oi the Porty-aight
       Stat@8 49&t%XbtSilt8,      lMB6tU ill&Nf YQrk t%tr
       the Latter part t-8April 8aah y66r, an4 the
       ma-4 or fDeurenab C06&66ioneX6            or this Stat0
       believes It to be dietiincrtlfto'the int6?.6t
       of thiu state and 1te WPdl#Oi~U that t&s AC-
       tLmxy ec the rwY%l or XAuux~e            c%Ye?dtreiaMrtl
       ~attenti
              l&l laaett.ryt   or shlo Osrrclittee.*

           2%~ puipcas c&the p-6~3      tXl a6 autllm4 in
your lsttar in doubtleoo 8t6te brtslu66a WI thin thu mating
or uub-~~Xa(~ph   (0) in the $enm'al ridor to 8MtUte 'L#n
4a7 quot.64 in your letters hO11QVeX, it is Qur oplalon
that the ~apoiwd   trip OOZES6 within the lnhlbltloii 8(lplost
the fwyl8Ont Of tlW8l.t~ 6XmtlSe6 %O tBttWid W&3&&        (I
oontaindl in the general rlEur of aa24 5. B. 4&T;, w fr'oh
madi  a8 r0mwi8t
            WC, ragret    tOlrtwe4    must declism    to a3wOvo     Bay-
-at  of tmvrllng       exgsn6ea      t0 attenU  the   owsthg    Otztlin-
s4 9.~2y-cur luttm.




                APPROVEDFEB      29, 1940

                u---L
                ATTORNRY GENXRAL OF TEXAS